United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.C., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Melville, NY,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0690
Issued: July 19, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On February 6, 2017 appellant filed a timely appeal from a January 6, 2017 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish a right wrist
condition causally related to factors of her federal employment.
On appeal appellant contends that she sustained a right wrist injury due to her repetitive
work duty.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On October 6, 2016 appellant, then a 22-year-old postal support employee (PSE) mail
processing clerk, filed an occupational disease claim (Form CA-2) alleging that she developed
pain, weakness, and swelling in her right wrist after three to four hours of repeatedly flipping
boxes of mail onto a machine at work. She first became aware of her condition and of its
relationship to her federal employment on September 29, 2016. Appellant stopped work on
October 5, 2016. On the reverse side of the claim form, the employing establishment
controverted her claim. It indicated that it received notice of the claim on October 5, 2016.
Appellant was seen by a physician on October 4 and 5, 2016 and the employing establishment
accommodated her for one day on October 4, 2016 to work in manual flats lifting handfuls of
flats and sorting them into cases. She was sent home on October 6, 2016 due to the fact that no
work was available. The employing establishment contended that between September 29 and
October 4, 2016 appellant did not say anything and did not report her claimed injury until
October 5, 2016.
In an October 6, 2016 narrative statement, appellant further described the development of
her right wrist condition. After a few hours into her shift on September 29, 2016, appellant
experienced pain in her right wrist. Appellant knew the pain began at work because she never
had that pain before and it started in the middle of continuously flipping boxes of mail onto a
machine which involved repetitive twisting of her wrist. She pushed through her pain at work.
During the next few days, appellant wore a wrist support band and thought her wrist would
improve. However, she experienced pain, weakness, stiffness, and swelling for which she sought
medical treatment twice. Appellant related that her physician found that she had a repetitive
strain injury and may need to be evaluated by an orthopedic specialist. Her wrist was placed in a
splint for better support and she was prescribed medication for swelling. Appellant maintained
that she never had any prior problems with her wrists or hands.
In an October 20, 2016 note, appellant related that she was also employed at Sears where
she only worked one day a week, for five hours.
Appellant submitted a position description for a PSE mail processing clerk. Her duties
and responsibilities included: (1) making one or more sortations of outgoing and/or incoming
mail using appropriate sort program or manual distribution scheme; (2) loading mail onto
automated equipment, pulling out nonprocessable items, entering sort plan and starting
equipment, monitoring flow of mail to ensure continuous feed, sweeping separated mail from
bins stackers, and stopping equipment when distribution run or operation was completed on a
rotational basis; (3) running machine report, clearing jams, contacting maintenance for assistance
when required, preparing work area, and ensuring all necessary support equipment and materials,
including labels, trays, and other containers were in place; (4) removing sorted mail from bins or
separations and placing into appropriate trays or containers for further processing or dispatch
based on knowledge of operating plans and dispatch schedules or at the instruction of supervisors
or expediters, and possibly riffling or verifying mail to ensure sortation accuracy as needed;
(5) possibly providing service at public window for nonfinancial transactions, maintaining
records of mails, examining balances in advance deposit accounts, and recording and billing mail
requiring special service; (6) following established safe work methods, procedures, and safety
precautions while performing all duties; and (7) performing other duties as assigned.

2

Appellant also submitted a summary of visit and a postinjury evaluation form dated
October 4 and 5, 2016 from Dr. Attia Hussain, a Board-certified internist, and Dr. Steve Jacobs,
a family practitioner, respectively. Drs. Hussain and Jacobs noted date of injury as
September 29, 2016 and their diagnoses of work-related right wrist pain and repetitive strain
injury. The physicians indicated that appellant’s right wrist pain was secondary to repetitive use.
Drs. Hussain and Jacobs advised that she could return to work eight hours a day with partial
restrictions. Dr. Hussain indicated that appellant’s work restrictions were for seven days and
recommended a follow-up evaluation on October 11, 2016.
In an October 12, 2016 postinjury evaluation form, Dr. Russell Flood, a physician Boardcertified in emergency medicine, listed the date of injury as September 29, 2016. He diagnosed
de Quervain’s tenosynovitis and advised that appellant could not work because she still had wrist
pain.
In an October 24, 2016 narrative medical report, Dr. Peyton L. Hays, an orthopedic
surgeon, indicated that appellant presented with right wrist pain. She informed him that
approximately three weeks earlier, on September 29, 2016, she began to experience pain
diffusely throughout her right wrist while performing a repetitive task at work that involved
flipping heavy boxes of mail to empty them. When appellant’s pain failed to improve, she
sought treatment from an urgent care center and was provided with a splint. Dr. Hays noted a
history of her medical, social, and family background. He discussed findings on physical and
x-ray examination and provided an impression of right wrist pain with likely tenosynovitis,
resolving. Dr. Hays recommended that appellant return to her regular work and continue to wear
a thumb spica splint as needed and a splint at work to avoid aggravation of her wrist.
In an October 24, 2016 x-ray report, Dr. William A. Weiner, a Board-certified
radiologist, found no fracture of the right wrist.
In an October 6, 2016 e-mail, the employing establishment again controverted the claim,
contending that appellant worked from September 29 to October 3, 2016 and did not report her
claimed injury to her supervisors until October 5, 2016.
By letter dated November 17, 2016, OWCP informed appellant that the evidence of
record was insufficient to support her claim. It provided a questionnaire for completion and
advised her to describe in detail the employment-related activities which she believed
contributed to her condition, how often she performed the activities described, for how long on
each occasion, and all activities and hobbies outside of her federal employment. OWCP also
requested that appellant submit medical evidence, including a detailed narrative report from her
physician, which included a history of the injury and a medical explanation with objective
evidence of how the reported work activities caused, contributed to, or aggravated the claimed
condition. She was afforded 30 days to submit the requested information.
In support of her claim, appellant submitted progress notes dated October 4 and 5, 2016
from Drs. Hussain and Jacobs, respectively. The physicians reported a history of injury that five
to six days earlier appellant developed right wrist pain due to repetitively pulling and flipping
boxes of mail during her shifts at work. Drs. Hussain and Jacobs noted findings on physical

3

examination and reiterated their prior assessments of work-related right wrist pain and repetitive
strain injury.
In an October 12, 2016 progress note, Dr. Flood indicated that appellant was seen on
October 4 and 5, 2016 for right wrist strain from repetitive use while working at the employing
establishment. He discussed findings on examination and assessed work-related right wrist pain
and de Quervain’s tendinitis.
In a November 9, 2016 ancillary medical report, Dr. Weiner diagnosed right wrist pain.
By decision dated January 6, 2017, OWCP denied appellant’s claim, finding that she had
failed to establish fact of injury. Specifically, it found that she failed to establish the factual
portion of her claim as she had not responded to the questions contained in the November 17,
2016 development questionnaire. Additionally, OWCP further found that appellant failed to
submit rationalized medical evidence explaining how the diagnosed medical condition was
caused by the work injury or event.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.4
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship is rationalized medical
opinion evidence. The opinion of the physician must be based on a complete factual and medical
background of the employee, must be one of reasonable certainty, and must be supported by

2

Supra note 1.

3

C.S., Docket No. 08-1585 (issued March 3, 2009); Elaine Pendleton, 40 ECAB 1143 (1989).

4

S.P., 59 ECAB 184 (2007); Victor J. Woodhams, 41 ECAB 345 (1989); Joe D. Cameron, 41 ECAB 153 (1989).

4

medial rationale explaining the nature of the relationship between the diagnosed condition and
the specific employment factors identified by the employee.5
An employee’s statement that an injury occurred at a given time and in a given manner is
of great probative value and will stand unless refuted by strong or persuasive evidence.6
Moreover, an injury does not have to be confirmed by eyewitnesses. The employee’s statement,
however, must be consistent with the surrounding facts and circumstances and her subsequent
course of action. An employee has not met his or her burden of proof to establish the occurrence
of an injury when there are such inconsistencies in the evidence as to cast serious doubt upon the
validity of the claim. Circumstances such as late notification of injury, lack of confirmation of
injury, continuing to work without apparent difficulty following the alleged injury, and failure to
obtain medical treatment may, if otherwise unexplained, cast doubt on an employee’s statement
in determining whether a prima facie case has been established.7
ANALYSIS
Appellant filed an occupational disease claim alleging a right wrist injury due to
repeatedly flipping boxes of mail onto a machine as part of her federal employment duties.
OWCP denied her claim finding that the evidence of record was insufficient to establish that she
performed the duties alleged. The Board finds that the evidence establishes that appellant, as a
PSE mail processing clerk, engaged in duties related to this position.
On her Form CA-2, appellant explained that her injury was caused by repeatedly flipping
boxes of mail onto a machine for three to four hours. A description of her PSE mail processing
clerk position included loading mail onto automated equipment. The employing establishment
did not dispute that appellant performed this work duty. Instead, it contended that she provided
late notification of injury as she did not report her injury until October 5, 2016. Appellant’s
notification of injury on that date was provided only six days after she became aware of her
injury and its relationship to her employment on September 29, 2016. This alone does not
constitute late notification of injury. The Board finds that appellant has sufficiently identified and
established the work factor that she believed caused an employment injury.8
The Board finds, however, that appellant has submitted insufficient medical evidence to
establish that her repetitive work duty caused or aggravated a right wrist injury.9
Appellant was treated by Drs. Hussain, Jacobs, and Flood who prepared reports and
progress notes on October 4, 5, and 12, 2016 and noted that appellant had work-related right
wrist pain, repetitive strain injury, and de Quervain’s tendinitis secondary to repetitive use.
5

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, id.

6

R.T., Docket No. 08-408 (issued December 16, 2008); Gregory J. Reser, 57 ECAB 277 (2005).

7

Betty J. Smith, 54 ECAB 174 (2002); L.D., Docket No. 16-0199 (issued March 8, 2016).

8

See Louise F. Garnett, 47 ECAB 639 (1996); Loise G. Moore, 20 ECAB 165 (1968).

9

E.M., Docket No. 15-1120 (issued January 13, 2016).

5

While these physicians attributed the diagnosed conditions to appellant’s employment, they
failed to explain how her established repetitive work duty caused or aggravated her right wrist
conditions. The Board has found that a medical report is of limited probative value on the issue
of causal relationship if it contains a conclusion regarding causal relationship which is
unsupported by medical rationale.10 The Board finds that the lack of medical rationale
diminishes the probative value of the opinions of Drs. Hussain, Jacobs, and Flood.11
Appellant was treated by Dr. Hays on October 24, 2016 for right wrist pain she
developed after repeatedly emptying heavy boxes of mail by flipping them on
September 29, 2016. He reported findings on physical and x-ray examination. Dr. Hays’
diagnosis of right wrist pain with likely tenosynovitis is speculative and fails to establish a firm
medical diagnosis.12 Furthermore, he did not provide medical reasoning to explain how work
duties caused or aggravated her medical condition.13
In a November 9, 2016 report, Dr. Weiner indicated that appellant had right wrist pain.
The Board has held that pain is a symptom, not a compensable medical diagnosis.14
Dr. Weiner’s October 24, 2016 x-ray report noted that appellant did not have a right wrist
fracture. He did not provide a diagnosis that was caused or contributed to by the established
work factor. For the stated reasons, the Board finds that Dr. Weiner’s reports are insufficient to
establish appellant’s claim.
The Board has held that the mere fact that a condition manifests itself during a period of
employment does not raise an inference of causal relation.15 An award of compensation may not
be based on surmise, conjecture, speculation, or upon appellant’s own belief that there was a
causal relationship between his or her condition and his or her employment.16 Causal
relationship must be based on rationalized medical opinion evidence.17 A physician must
accurately describe appellant’s work duties and medically explain the pathophysiological process
by which these duties would have caused or aggravated her condition.18 As appellant did not
10

T.M., Docket No. 08-075 (issued February 6, 2009); S.E., Docket No. 08-2214 (issued May 6, 2009).

11

Deborah L. Beatty, 54 ECAB 340 (2003) (where the Board found that in the absence of a medical report
providing a diagnosed condition and a reasoned opinion on causal relationship with the employment incident,
appellant did not meet her burden of proof).
12

K.W., Docket No. 12-1467 (issued April 5, 2013).

13

See supra note 9.

14

K.W., Docket No. 12-1590 (issued December 18, 2012).

15

L.D., Docket No. 09-1503 (issued April 15, 2010); D.I., 59 ECAB 158 (2007); Daniel O. Vasquez, 57 ECAB
559 (2006).
16

Patricia J. Glenn, 53 ECAB 159, 160 (2001).

17

M.E., Docket No. 14-1064 (issued September 29, 2014).

18

Solomon Polen, 51 ECAB 341 (2000) (rationalized medical evidence must relate specific employment factors
identified by the claimant to the claimant s condition, with stated reasons by a physician). See also G.G., Docket No
15-234 (issued April 9, 2015).

6

submit a rationalized medical opinion supporting that her diagnosed conditions were causally
related to the established employment factor, she did not meet her burden of proof.
On appeal, appellant contends that she sustained a right wrist injury due to her repetitive
work duty. As discussed above, none of the medical reports submitted by appellant contain an
opinion or explanation as to how her right wrist conditions were caused or aggravated by the
established employment factor.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has failed to meet her burden of proof to establish a right
wrist condition causally related to factors of her federal employment.
ORDER
IT IS HEREBY ORDERED THAT the January 6, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed, as modified.
Issued: July 19, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

7

